DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
Status of Claims
Claims 1-19 are current in the application.  Claims 1-7 are currently under examination. Claims 8-19 are currently withdrawn as subject to a restriction requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some physical dimensions where the bed is a fixed bed (e.g. , does not reasonably provide enablement for all embodiments of fixed bed, as the support particles that are only 0.5 cm in dimension (e.g. Specification as filed, p. 8 para. 2) are capable of being fluidized, and it is unclear to one of ordinary skill in the art where the cutoff in size would be between support particles that are fixed and support particles that are fluidized within the range that Applicant describes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The claim limitation that the support particles are a “fixed bed” is rendered indefinite because it is unclear to one of ordinary skill in the art what sizes of support particles would not work as fluidized bed versus fixed bed particles.
Claims 2-7 are rejected as inheriting the scope of enablement of claim 1. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Currently, claim 1 recites that the ferromagnetic macroscopic supports are individually coated with an oxide, which is not supported by the Specification as filed.  
Claims 2-7 are rejected as inheriting the new matter of claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al (US 2007/0068933 A1) in view of Seiver et al (US 4,367,153, hereinafter Seiver’153).
Regarding claim 1, Wilkes et al teaches a reactor system for carrying out an endothermic catalytic chemical reaction in a given temperature range T upon bringing a gas reactant (e.g. gaseous hydrocarbons, para. 0062) into contact with a catalyst material, said reactor system comprising: - a reactor unit arranged to accommodate catalyst material comprising a bed of one or more ferromagnetic macroscopic supports susceptible for induction heating (e.g. a susceptor including a bed of powders made from the ferromagnetic material, para. 0012, 0015;  e.g. a fluidized bed para. 0056, Fig. 2 part 30), 
Wilkes et al does not explicitly teach wherein the oxide is impregnated with catalytically active particles subsequent to the one or more supports being coated with the oxide, or that the size/dimension/diameter of the particles is 0.5 cm or more. 
In the same field of endeavor (magnetic catalyst)  Seiver’153 teaches using composites of particulate material where magnetically soft ferromagnetic inclusions are dispersed in a matrix of nonferromagnetic material, and the composites also contain a catalytically active component or components (col. 4 lines 31-39) e.g. where the ferromagnetic material is magnetite, iron oxide, ferrite, or a ferromagnetic element or an alloy of ferromagnetic elements (col. 9 lines 13-18) and the nonferromagnetic material is e.g. alumina with other refractory carrier materials (col. 14 lines 4-10) and where the catalyst is impregnated in the oxide portion of the particles (col. 14 lines 1-3 and 20-44). Seiver’153 teaches that this allows the particles to be used in gas purification (i.e. a gas input/reactant system and a gas output/product system, col. 7 lines 22-36) fluid catalytic cracking, reforming, hydrogenation, hydrocracking, isomerization, alkylation, polymerization, oxidation and the like (col. 13 lines 56-62 and col. 14 lines 19-44). 
Seiver’153 also teaches that the particles have an average size of e.g. up to 4000 micrometers (i.e. 0.4 cm, col. 4 lines 40-50) and that particles with a high length/diameter ratio will exhibit high induced magnetism in a small magnetic field.  (col. 3 lines 22-47 and col. 4 lines 40-50)  It would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the teaching of Seiver’153 to extend the particle length to e.g. 5000 micrometers (0.5 cm) or more, as particles with a high length/diameter ratio will exhibit high induced magnetism in a small magnetic field.  (col. 3 lines 22-47 and col. 4 lines 40-50)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the reactor system of Wilkes et al by using the composite material of Seiver’153 as the catalyst material, as this would allow the particles to be used in gas purification (i.e. a gas input/reactant system and a gas output/product system, col. 7 lines 22-36) fluid catalytic cracking, reforming, hydrogenation, hydrocracking, isomerization, alkylation, polymerization, oxidation and the like (col. 13 lines 56-62 and col. 14 lines 19-44), and to modify the composite material of Seiver’153 to have a particle length of e.g. 5000 micrometers or more, as particles with a high length/diameter ratio will exhibit high induced magnetism in a small magnetic field.  (col. 3 lines 22-47 and col. 4 lines 40-50)  
Regarding claim 2, Wilkes et al teaches a reactor system according to claim 1, wherein the system is arranged for providing a given temperature range T, which is the range between about 400"C and about 950"C or a sub-range thereof. (e.g. 640˚C, para. 0063)  A specific example in the prior art which is within the range anticipates the range; see MPEP 2131.03.I and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  
Regarding claim 4, Wilkes et al teaches the reactor system wherein the Curie temperature of the ferromagnetic structured elements equals an operating temperature at substantially the upper limit of the given temperature range T of the endothermic reaction. (where the Examiner is reading the Curie temperature of the susceptor as an operating temperature at substantially the upper limit of the given structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); see MPEP 2114.II.  
Regarding claim 5, Wilkes et al teaches a reactor system wherein the induction coil is placed within the reactor unit, around the reactor unit or around a pressure shell enclosing the reactor unit. (para. 0048, Fig. 1 parts 20 and 28 [inductor coil] and parts 12 and 10 [reaction chamber])  
Claim 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al in view of Seiver’153 as applied to claim 1 above, and further in view of Chaudret et al (US 2016/0023201 A1, cited in IDS).
Regarding claim 3, Wilkes et al and Seiver’153 are applied as above.
Neither Wilkes et al nor Seiver’153 explicitly teach wherein the reactor system is arranged to pressurize the reactor unit in order to obtain a pressure within the reactor unit of between about 5 bar and about 30 bar.
In the same field of endeavor (system for induction heating of catalyst composition comprising ferromagnetic material, Abstract) Chaudret et al teaches pressurizing the reactor to 5 bar.  (para. 0074) Chaudret et al teaches that this allows the catalyst to be reused and recycled. (para. 0076)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Wilkes et al and Seiver’153 by pressurizing the reactor to 5 bar, as taught by Chaudret et al, as this allows the catalyst to be reused and recycled. (para. 0076)
Regarding claim 7, Wilkes et al and Seiver’153 are applied as above.
Neither Wilkes et al nor Seiver’153 explicitly teach wherein the catalyst material comprises two or more types of catalyst materials along the catalyst bed, where the two or more types of catalyst material have different Curie temperatures.
In the same field of endeavor (system for induction heating of catalyst composition comprising ferromagnetic material, Abstract) Chaudret et al teaches adding e.g. a second catalyst metal to the catalyst material (where the Examiner is reading the second catalyst metal as having a different Curie temperature from the first catalyst metal, para. 0049) Chaudret et al teaches that the second catalyst metal acts to reinforce the catalytic activity at the surface of the composite.  (para. 0049)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Wilkes et al and Seiver’153 by adding a second catalyst metal to the ferromagnetic composite, as taught by Chaudret et al, as the second catalyst metal acts to reinforce the catalytic activity at the surface of the composite.  (para. 0049)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes et al and Seiver’153 as applied to claim 1 above, and further in view of Blaisdell et al (US 3,697,420).
Regarding claim 6, Wilkes et al and Seiver’153 are applied as above.
Neither Wilkes et al nor Seiver’153 explicitly teach that the distance between windings of said induction coil is varied along a longitudinal axis of the reactor unit.
In the same field of endeavor (system comprising an induction loop applied to magnetic material) Blaisdell et al teaches that concentrating the turns of the coil in e.g. the middle of the coil versus the ends of the coil will change the magnetic field strength applied to the material.  (col. 8 lines 40-65, where the Examiner is reading this as the distance between windings of said induction coil is varied along a longitudinal axis of the reactor unit). Blaisdell et al teaches that the magnetic field strength sharply drops where the ends of the coil are less concentrated.  (col. 8 lines 40-65).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Wilkes et al and Seiver’153 by concentrating the turns of the coil in e.g. the middle of the coil versus the ends of the coil, as taught by Blaisdell et al, as the magnetic field strength sharply drops where the ends of the coil are less concentrated.  (col. 8 lines 40-65).
Claim 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivin (US 2003/0086839 A1, cited in IDS) in view of Krutenat et al (US 4,229,234, cited in IDS) and further in view of Seiver’153.
Regarding claim 1, Rivin teaches a reactor system for carrying out an endothermic catalytic chemical reaction in a given temperature range T upon bringing a reactant into contact with a catalyst material, said reactor system comprising: - a reactor unit arranged to accommodate catalyst material comprising one or more ferromagnetic macroscopic supports susceptible for induction heating (where the Examiner is reading the ferromagnetic particles as being e.g. macroscopic scale, para. 0026), where said one or more ferromagnetic macroscopic supports are ferromagnetic at temperatures up to an upper limit of the given temperature range T (para. 0023), where said one or more ferromagnetic macroscopic supports is/are impregnated with catalytically active particles (para. 0026), an induction coil arranged to be powered by a power source supplying alternating current and being positioned so as to generate an alternating magnetic field within the reactor unit upon energization by the power source(i.e. an induction coil generating eddy currents, para. 0023) , whereby the catalyst material is heated to a temperature within said temperature range T by means of said alternating magnetic field.  (para. 0027)
Rivin does not explicitly teach wherein the ferromagnetic supports is/are coated with an oxide.  
In the same field of endeavor (system with catalyst composite having a ferromagnetic component, col. 1 lines 44-60) Krutenat et al teaches coating the ferromagnetic component with an oxide.  (Abstract; col. 3 lines 1-14)  Krutenat et al teaches that this will protect the catalyst composite 
Neither Rivin nor Krutenat et al explicitly teach wherein the oxide is impregnated with catalytically active particles subsequent to the one or more supports being coated with the oxide, or that the size/dimension/diameter of the particles is 0.5 cm or more. 
In the same field of endeavor (magnetic catalyst composites)  Seiver’153 teaches using composites of particulate material where magnetically soft ferromagnetic inclusions are dispersed in a matrix of nonferromagnetic material, and the composites also contain a catalytically active component or components (col. 4 lines 31-39) e.g. where the ferromagnetic material is magnetite, iron oxide, ferrite, or a ferromagnetic element or an alloy of ferromagnetic elements (col. 9 lines 13-18) and the nonferromagnetic material is e.g. alumina with other refractory carrier materials (col. 14 lines 4-10) and where the catalyst is impregnated in the oxide portion of the particles (col. 14 lines 1-3 and 20-44). Seiver’153 teaches that this allows the particles to be used in gas purification (i.e. a gas input/reactant system and a gas output/product system, col. 7 lines 22-36) fluid catalytic cracking, reforming, hydrogenation, hydrocracking, isomerization, alkylation, polymerization, oxidation and the like (col. 13 lines 56-62 and col. 14 lines 19-44). 
Seiver’153 also teaches that the particles have an average size of e.g. up to 4000 micrometers (i.e. 0.4 cm, col. 4 lines 40-50) and that particles with a high length/diameter ratio will exhibit high induced magnetism in a small magnetic field.  (col. 3 lines 22-47 and col. 4 lines 40-50)  It would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the teaching of Seiver’153 to extend the particle length to e.g. 5000 micrometers (0.5 cm) or more, as particles with a high length/diameter ratio will exhibit high induced magnetism in a small magnetic field.  (col. 3 lines 22-47 and col. 4 lines 40-50)  
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Rivin by coating the ferromagnetic supports with an oxide, as taught by Krutenat et al, as this will protect the catalyst composite and allow the catalyst composite to remain magnetic at high temperatures under exposure to liquid/gas reactants.  (col. 4, lines 17-68)  and to further modify the system of Rivin and Krutenat et al by using the composite material of Seiver’153 as the catalyst material, as this would allow the particles to be used in gas purification (i.e. a gas input/reactant system and a gas output/product system, col. 7 lines 22-36) fluid catalytic cracking, reforming, hydrogenation, hydrocracking, isomerization, alkylation, polymerization, oxidation and the like (col. 13 lines 56-62 and col. 14 lines 19-44), and to modify the composite material of Seiver’153  to have a particle length of e.g. 5000 micrometers or more, as particles with a high length/diameter ratio will exhibit high induced magnetism in a small magnetic field.  (col. 3 lines 22-47 and col. 4 lines 40-50)  
Regarding claim 2, Rivin teaches wherein the system is arranged for providing a given temperature range T, which is the range between about 400"C and about 950"C or a sub-range thereof. (e.g. 500-600˚C, para. 0021)  A specific example in the prior art which is within the range anticipates the range; see MPEP 2131.03.I and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.II.
Regarding claim 4, Rivin teaches wherein the Curie temperature of the ferromagnetic structured elements equals an operating temperature at substantially the upper limit of the given temperature range T of the endothermic reaction. (para. 0023) 
Regarding claim 5, Rivin teaches wherein the induction coil is placed within the reactor unit, around the reactor unit or around a pressure shell enclosing the reactor unit. (Fig. 2 parts 25 and 21, para. 0022)  
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivin,  Krutenat et al, and Seiver’153 as applied to claims 1-2 and 4-5 above, and further in view of Chaudret et al.
Regarding claim 3, Rivin, Krutenat et al, and Seiver’153 are applied as above.
Neither Rivin nor Krutenat et al nor Seiver’153 explicitly teach wherein the reactor system is arranged to pressurize the reactor unit in order to obtain a pressure within the reactor unit of between about 5 bar and about 30 bar.
In the same field of endeavor (system for induction heating of catalyst composition comprising ferromagnetic material, Abstract) Chaudret et al teaches pressurizing the reactor to 5 bar.  (para. 0074) Chaudret et al teaches that this allows the catalyst to be reused and recycled. (para. 0076)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Rivin, Krutenat et al, and Seiver’153 by pressurizing the reactor to 5 bar, as taught by Chaudret et al, as this allows the catalyst to be reused and recycled. (para. 0076)
Regarding claim 7, Rivin, Krutenat et al, and Seiver ’153 are applied as above.
Neither Rivin nor Krutenat et al nor Seiver’153 explicitly teach wherein the catalyst material comprises two or more types of catalyst materials along the catalyst bed, where the two or more types of catalyst material have different Curie temperatures.
In the same field of endeavor (system for induction heating of catalyst composition comprising ferromagnetic material, Abstract) Chaudret et al teaches adding e.g. a second catalyst metal to the catalyst material (where the Examiner is reading the second catalyst metal as having a different Curie temperature from the first catalyst metal, para. 0049) Chaudret et al teaches that the second catalyst metal acts to reinforce the catalytic activity at the surface of the composite.  (para. 0049)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Rivin, Krutenat et al, and Seiver’153 by adding a second catalyst metal to the 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivin,  Krutenat et al,  and Seiver’153 as applied to claims 1-2 and 4-5 above, and further in view of Blaisdell et al.
Regarding claim 6, Rivin, Krutenat et al, and Seiver’153 are applied as above.
Neither Rivin, Krutenat et al, nor Seiver’153 explicitly teach that the distance between windings of said induction coil is varied along a longitudinal axis of the reactor unit.
In the same field of endeavor (system comprising an induction loop applied to magnetic material) Blaisdell et al teaches that concentrating the turns of the coil in e.g. the middle of the coil versus the ends of the coil will change the magnetic field strength applied to the material.  (col. 8 lines 40-65, where the Examiner is reading this as the distance between windings of said induction coil is varied along a longitudinal axis of the reactor unit). Blaisdell et al teaches that the magnetic field strength sharply drops where the ends of the coil are less concentrated.  (col. 8 lines 40-65).
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the system of Rivin, Krutenat et al, and Seiver’153 by concentrating the turns of the coil in e.g. the middle of the coil versus the ends of the coil, as taught by Blaisdell et al, as the magnetic field strength sharply drops where the ends of the coil are less concentrated.  (col. 8 lines 40-65).
Response to Arguments
Applicant's arguments, see Remarks pages 14-15  filed May 8, 2021 have been fully considered and are persuasive with respect to the double patenting rejection over the ‘395 application and the ‘495 application, as the overlapping subject matter has been cancelled from the issued ‘395 application and the pending ‘495 application.  
Applicant’s arguments, see Remarks pages 10-14, with respect to Seiver’153 as not teaching 1) catalyst in a fixed bed; 2) catalyst particles composed of one ferromagnetic core coated with an oxide; 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wilkes, Seiver’153, Rivin, and Krutenat are all within the same field (using catalyst composites comprising ferromagnetic materials, and subjecting these composites to a magnetic field to perform chemical reactions). Therefore, the rejections of record are maintained as set forth above. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Claims 1-7 are rejected. Claims 8-17 are withdrawn as subject to a restriction requirement. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100249404 A1; US 20110301363 A1; US 20120215023 A1 (all three publications directed to methods for carrying out chemical reactions with the aid of an inductively heated heating medium).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794